Citation Nr: 0518784	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  01-07 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
tendonitis of the left wrist, from the initial grant of 
service connection.  

2.  Entitlement to an evaluation in excess of 10 percent for 
tendonitis of the right wrist, from the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1989 to May 1992 
and from June 1998 to July 1999.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The evidentiary record shows that the veteran testified at a 
personal hearing at the RO before the undersigned member of 
the Board in May 2003.  However, the recording of the hearing 
was apparently lost and the transcript cannot be obtained.  
The veteran was notified of the problem and offered an 
opportunity for another hearing.  In March 2005, the veteran 
indicated his preference for another Travel Board hearing at 
the RO.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the claim is 
REMANDED to the RO for the following action:  

The veteran should be scheduled for a 
Board hearing at the RO, in accordance 
with the docket number of his appeal.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


